Citation Nr: 0510237	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  01-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a kidney 
condition.  

In September 2002, the Board reopened the claim of 
entitlement to service connection for a genitourinary 
disorder.  In September 2003, the Board remanded the case to 
obtain a VA examination and medical opinion, which was 
accomplished in July 2004 and September 2004.  This matter is 
now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's chronic renal failure resulted from 
nonservice-connected diabetes mellitus.  

2.  The evidence does not show that a current kidney disorder 
resulted from active service or a service-connected 
disability.  


CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by active 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.310 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and the 
medical records from the identified health care providers.  
The veteran received VA genitourinary examinations in July 
2004 and September 2004.  The veteran filed several lay 
statements with the RO, and he provided sworn testimony at an 
August 2001 regional office hearing and at a May 2002 travel 
Board hearing.  

The RO's October 1999, March 2000, and March 2001 letters, 
the Board's December 2002 and April 2003 letters, the August 
2001 statement of the case, the November 2004 supplemental 
statement of the case, and the September 2003 Board remand 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's March 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
four years and one month since March 2001, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 60 days 
after the March 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004).  


Entitlement to service connection for a kidney disorder

At the August 2001 regional office hearing and at the May 
2002 travel Board hearing, the veteran asserted that, during 
service, he was told that he might have something wrong with 
his kidneys because he passed blood in his urine.  He is 
convinced that he has a current kidney disability because the 
VA Medical Center is still collecting urine samples that show 
that he is still passing blood.  An October 2001 VA diagnosis 
was a long history of microscopic hematuria.  The veteran 
claims that he started receiving medication for this 
condition in March 2002.  

For the veteran to establish service connection for a kidney 
disorder, the evidence must demonstrate that a kidney 
disorder was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current kidney disorder, show in-
service manifestation of a kidney disorder, and provide a 
nexus opinion by a medical professional that a current kidney 
disorder resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  To establish presumptive service connection for a 
renal disease or nephritis, as a chronic disease, the veteran 
must have presented evidence of a current renal disease or 
nephritis and shown that it manifested to a compensable level 
within one year after separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  To establish secondary 
service connection, the veteran must present evidence of a 
current kidney disorder and provide a nexus opinion by a 
medical professional that the current kidney disorder 
resulted from a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

The veteran must first show that he has a current kidney 
disorder.  A claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  An October 2001 VA 
renal sonogram revealed no cyst, no mass, and no 
hydronephrosis.  Although a March 2002 VA intravenous urogram 
revealed normal kidneys, a March 2002 VA examiner opined that 
the veteran had mild renal insufficiency.  A June 2003 renal 
echogram revealed two cysts and no evidence of hydronephrosis 
of either kidney; the slightly increased parenchymal 
echogenicity of the kidneys might or might not have 
represented medical renal disease.  The July 2004 VA 
genitourinary examiner noted significant parenchymal renal 
disease, the August 2004 VA examiner diagnosed chronic renal 
insufficiency, and the September 2004 VA genitourinary 
examiner noted mild stable chronic renal failure.  An October 
2004 VA diagnosis was renal insufficiency, but an October 
2004 renal echogram of the kidneys was normal.  Resolving all 
reasonable doubt in the veteran's favor, however, the veteran 
has shown that he has a current kidney disorder.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of  the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004).  

Direct and presumptive service connection for chronic disease 
are not in order because the record shows no diagnosis or 
treatment for chronic renal disease, nephritis, or any kidney 
disorder in service or within the first year after service.  
Service medical records show that the veteran's genitourinary 
system was normal at the November 1952 preinduction 
examination.  The veteran underwent a cystocopy for cystitis 
of the posterior urethritis in July 1953.  The July 1953 
pyelography revealed that the left kidney was well filled and 
normal anatomically.  The right pelvis and calyces were 
inadequately filled for complete anatomic detail, although as 
visualized were normal.  The veteran's genitourinary system 
was normal at the November 1954 separation examination.  
Following service, the October 2001 VA diagnosis was a long 
history of microscopic hematuria, but the October 2001 VA 
renal sonogram revealed no cyst, no mass, and no 
hydronephrosis, and the March 2002 VA intravenous urogram 
revealed normal kidneys, over 45 years after service.  It was 
not until March 2002 that a VA examiner opined that the 
veteran had mild renal insufficiency and until July 2004 that 
a VA genitourinary examiner noted significant parenchymal 
renal disease and until September 2004 that a VA 
genitourinary examiner noted mild stable chronic renal 
failure.  Direct and presumptive service connection for 
chronic disease are not in order because the record shows no 
diagnosis or treatment for chronic renal disease, nephritis, 
or any kidney disorder in service or within the first year 
after service.  

In addition, direct and secondary service connection are not 
established because the evidence shows that a current kidney 
disorder did not result from an in-service event or a 
service-connected disability.  In August 2003, October 2003, 
February 2004, and June 2004, a VA nephrology examiner opined 
that the veteran had chronic renal failure probably due to 
nonservice-connected diabetes mellitus, which had onset in 
1974, 20 years after service.  Also in June 2004, a VA 
oncology examiner opined that the veteran's chronic renal 
insufficiency had resulted from diabetes mellitus.  Only the 
July 2004 VA genitourinary examiner noted that asymptomatic 
microscopic hematuria of a long-standing nature dated back to 
active duty and opined that it was likely that the veteran's 
current parenchymal renal disease might have started while he 
was on active duty and progressed to the point that he now 
had proteinuria and compromised renal function.  However, the 
VA genitourinary examiner felt that this was outside the 
realm of a urology opinion, and he deferred to the opinion of 
the VA nephrology examiner.  In September 2004, the VA 
nephrology examiner conclusively opined that, with this 
veteran's history and severe retinopathy, the odds were 95 
percent that the veteran's renal involvement was due to 
nonservice-connected diabetes mellitus.  Given that the VA 
nephrology and oncology examiners linked the veteran's 
current kidney disability to nonservice-connected diabetes 
mellitus, and the VA genitourinary examiner deferred to the 
opinion of the VA nephrology examiner, the evidence does not 
show that a current kidney disorder resulted from an in-
service event or a service-connected disability.  

The evidence is against the claim, and service connection 
cannot be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a kidney disorder is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


